Case: 09-41056     Document: 00511205543          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-41056
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SOPHIA GABRIELLE VIEIRA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 5:09-CR-317-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Sophia Gabrielle Vieira pleaded guilty to conspiring to possess with intent
to distribute more than 500 grams of cocaine, possessing with intent to
distribute more than 500 grams of cocaine, and importing more than 500 grams
of cocaine. The district court sentenced her to concurrent 60-month terms of
imprisonment and imposed concurrent five-year terms of supervised release.
        For the first time on appeal, Vieira argues that the district court
impermissibly delegated its judicial authority and plainly erred by requiring, as

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41056   Document: 00511205543 Page: 2       Date Filed: 08/17/2010
                                No. 09-41056

a condition of supervised release, that she participate in a mental health
program “as deemed necessary and approved by the probation officer.” In her
reply brief, Vieira concedes that her arguments are foreclosed by United States
v. Bishop, 603 F.3d 279 (5th Cir. 2010), petition for cert. filed (July 6, 2010)
(No. 10-52980), but she raises them to preserve them for further review.
      AFFIRMED.




                                       2